Knowlton, J.
This appeal presents no question of law. The motion for a new trial on the ground of newly discovered evidence was addressed to the discretion of the court, and the - decision of the presiding justice cannot be revised in this court on appeal. Shea v. Lawrence, 1 Allen, 167, 170. Lowell Gas Light Co. v. Bean, 1 Allen, 274. Stetson v. Medford, 109 Mass. 242. Behan v. Williams, 123 Mass. 366. Perry v. Shedd, 159 Mass. 200.
The motion of the respondent that a sum be imposed upon the petitioner to be taxed in the costs of the suit under the Pub. Sts. c. 153, § 7, should be made in the Superior Court.

Judgment affirmed.